                    Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 1 of 6
 Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                                                                                      JUN 20 2019
                                                                 District of Montana
                                                                                                                     Clerk, U.S. Courts
                                                                                                                     District of Montana
                                                             Great. Falls.____Division                              Great Falls Division


                         Ronald J. Walker
                                                                             )    Case No.
                                                                          )                      (to be filled in by the Clerk's Office)
                                                                          )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.      )
If the names of all the plaintifft cannot fit in the space above,         )       Jury Trial: (check one)     ~Yes 0No
please write "see attached'' in the space and attach an additional        )
page with the full list of names.)
                                 -v-
                                                                          )
                                                                          )
                                                                          )
     Jessica Windy Boy, Rocky Boy Health Clinic, and                      )
                  Chippewa Cree Tribe
                                                                          )
                                                                          )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
                                                                          )
with the full list of names.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.        The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                 Ronald J. Walker
                               Street Address                       6206 Lower Box Elder RD.,
                                                                                              ----

                              City and County                       Box Elder - Hill
                              State and Zip Code                    Montana - 59521
                              Telephone Number                      (505)377-2276
                                                                                ----
                              E-mail Address                        ronaldj. walker@yahoo.com


         B,         The Defendant(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person's job or title (if known). Attach additional pages if needed.

                                                                                                                                           Page I of 6
                   Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                     Defendant No. 1
                               Name                              Jessica Windy Boy
                               Job or Title (if known)          CEO
                               Street Address                   6850 Uper Box Elder RD.,
                               City and County                  Box Elder - Hill
                               State and Zip Code               Montana - 59521
                               Telephone Number                 (406) 395-4486
                               E-mail Address (if known)        NIA


                    Defendant No. 2
                               Name                             Rocky Boy Health Clinic
                                                                                       ----
                              Job or Title (if known)           Tribal Health Clinic
                                                                      -   --~-
                               Street Address                   6850 Upper Box Elder RD.,
                              City and County                   Box Elder - Hill
                              State and Zip Code                Montana - 59521
                              Telephone Number                  (406) 395-4486
                              E-mail Address       (if known)   NIA
                                                                ---


                    Defendant No. 3
                              Name                              Chippewa Cree Tribe
                                                                                        ----

                              Job or Title (if known)           TribalCouncil
                              Street Address                    46 Veterans Park RD.,
                              City and County                   Box Elder - Hill
                              State and Zip Code                Montana - 59521
                              Telephone Number                  (406) 395-5705
                             E-mail Address (if known)          NIA


                   Defendant No. 4
                             Name
                             Job or Title (if known)
                             Street Address
                             City and County
                             State and Zip Code
                             Telephone Number
                             E-mail Address       (if known)




                                                                                               Page 2 of 6
                   Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          C.         Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is

                               Name                              Rocky Bay Health Clinic
                               Street Address                    6850 Upper Bax Elder RD.,
                               City and County                   Bax Elder - Hill
                               State and Zip Code                Montana - 59521
                               Telephone Number                  (406) 395-4486


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):


                !v!              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)

                0               Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                (Note: In order to bring suit in federal district court under the Age Discrimination in
                                Employment Act, you must first file a charge with the Equal Employment Opportunity
                                Commission.)


                !v!             Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                Act, you must first obtain a Notice ofRight to Sue letter from the Equal Employment
                                Opportunity Commission.)

               lvl              Other federal law (spec/fY the federal law):
                               Sections 501 and 505 of the Rehabbilitatian Act
               0               Relevant state law (specify, if known):              ----



               0               Relevant city or county law (specify, if known):




                                                                                                                          Page 3 of 6
                   Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 4 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



III.        Statement of Claim

            Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
            facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
            involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
            the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
            write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

            A.      The discriminatory conduct of which I complain in this action includes (check all that apply):


                           •              Failure to hire me.

                           •              Termination of my employment.

                          •               Failure to promote me.

                          •~             Failure to accommodate my disability.
                                         Unequal terms and conditions of my employment.
                          ~              Retaliation.

                          ~              Other acts (specify):    Bullying,lntimindation and Harassment.

                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                         Opportunity Commission can be considered by the federal district court under the
                                        federal employment discrimination statutes.)

       B.           It is my best recollection that the alleged discriminatory acts occurred on date(s)
                   February 6,2019 and February 8,2019.


       C.          I believe that defendant(s) (check one):
                          D              is/are still committing these acts against me.
                          ~              is/are not still committing these acts against me.

       D.          Defendant(s) discriminated against me based on my (check all that apply and expfa;nJ:

                         •               race

                         •~              color
                                         gender/sex              Male - Harassment

                         •              religion

                         •              national origin

                         •              age (year of Mrth)                    (only when asserting a claim of age discrimination.)

                         •              disability or perceived disability (specify d;sabUity)



       E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                            Page 4 of 6
                   Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 5 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

                    I occupied a position which were combined positions consisting of a Project Coordinator/Data Manager
                    for the Rocky Boy Health Clinic. This position was not filled full-time for sixteen (16) months until I did in
                    December 2018. Due to the failure to address the issues of the positions, I immediately went to work
                    analyzing, evaluating and developing a strategic plan to address the Zero-Suicide Program. A few weeks
                    earlier, I submitted copies of those plans to my immediate and 2nd line supervisor who worked directly
                    under the CEO. It was obvious my plans were not shared with the CEO. On February 6,2019, the CEO
                    attended a meeting at the conclusion that I was facilitating with a Zero-Suicide Response Team. During
                    this meeting I was asked a question.if the Mental Health staff were sent the Email date of the meeting
                    and Aaenda_ I said_ ves_ A oarticioant snake uo and said. ves evervone aot a coov_ From this meetina


                    (Note: As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                     my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                     on (date}

                    March 16,2019. Ronald Walkerv. Rocky Boy Health Clinic, Charge No. 551-2019-01226


        B.           The Equal Employment Opportunity Commission (check one):

                           •0             has not issued a Notice of Right to Sue letter.
                                          issued a Notice of Right to Sue letter, which I received on (date)   03/23/2019
                                                                                                               ---          ---~

                                          (Note: Attach a copy of the Notice ofRight to Sue letter from the Equal Employment
                                          Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since tiling my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           D              60 days or more have elapsed.
                           D              less than 60 days have elapsed.


V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.




                                                                                                                             Page 5 of 6
                   Case 4:19-cv-00043-BMM-JTJ Document 1 Filed 06/21/19 Page 6 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

        Salary Lost= (3,200 hours x 20 months x 25.00 per hour= $80,000) for salary for remainder of the Zero-Suicide
        Grants Funding Program. I was committed to complete this grant period in taking this job. Ms.Windy Boy has
        denied me the opportunity of gainful employment due to retaliatory actions towards me for no reason. She did not
        know the facts in what I was doing on the job. I have the documentation and will provide during Discovery. -
        Punitive Damages = $40,000 Pain and Suffering. I am requesting a punitive award compensation for harms due
        to mental suffering, wounded dignity, and injured feelings for egregious misconduct by the establishment. -
        Exemplary Damages.= $20,000 = for Irreparable harm to my professional reputation. The action of the CEO;
        Legal Representative of Clinic; Deputy Managers of the Health Clinic and Health Board of the Tribe need to stop
        this type of Management Style. It is detrimental to the organization and to employees of the Medical Unit.

VI.     Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
       and belief that this complaint: (I) is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
       nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
       requirements of Rule 11.



       A.           For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case--related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:                06/14/2019




       B.
                   Signature of Plaintiff
                   Printed Name of Plaintiff

                   For Attorneys
                                                       Cdw~
                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                   Name of Law Firm
                   Street Address
                   State and Zip Code
                   Telephone Number
                  E-mail Address




                                                                                                                    Page 6 of 6
